UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH WATKINS, :
:CIVIL ACTION NO. 3:16-CV-2049
Plaintiff, :
(JUDGE MARIANI)
V. :
GWALTNEY OF SMITHFIELD, LTD.
tla GWALTNEY FOODS, et al.,
Defendants.
MEMORANDUM OPINION

 

|. INTRODUCTION and PROCEDURAL HISTORY

Two motions are pending before the Court in the above-captioned matter:
Defendants’ Motion for Summary Judgment Pursuant to Rule 56 (Doc. 30) and Plaintiff's
Motion to Preclude Defendants’ Exhibit Number #3 (Doc. 31-3) & Exhibit #4 (Doc. 31-4) to
Defendants’ Motion for Summary Judgment (Doc. 33).

Plaintiff filed his Complaint in the Court of Common Pleas of Lackawanna County
(Doc. 1-1) and Defendants removed the case to this Court on the basis of diversity of
citizenship (Doc. 1 8). Plaintiff alleges that he was injured when he bit into a hot dog
which was manufactured by Defendants Gwaltney/Smithfield and purchased at Walmart.
(Doc. 1-1 at JJ 9-11.) The Complaint specifically states that “[w]hen Plaintiff bit into a hot
dog, he immediately broke a few teeth and lacerated his tongue due to a sharp mental

blade contained inside the hot dog.” (Doc. 1-1 9 11.) Plaintiffs Complaint contains four

 
counts: Count | for Negligence against all Defendants; Count II for Negligence, Res psa
Loquitor, against all Defendants; Count III for Strict Liability; and Count IV for Breach of
Warranty. (Doc. 1-1 at 6-13.)

Defendants’ Motion for Summary Judgment Pursuant to Rule 56 (Doc. 30) was filed
on August 13, 2019. Plaintiff's Motion to Preclude Defendants’ Exhibit Number #3 (Doc. 31-
3) & Exhibit #4 (Doc. 31-4) to Defendants’ Motion for Summary Judgment (Doc. 33) was
filed on August 29, 2019.1 The exhibits which Plaintiff seeks to preclude were filed in
support of Defendants’ Motion for Summary Judgment. They are the Affidavit of Crystal
Robinson, Corporate Food Safety Manager and Division Manager of the Smithfield
Packaged Meats Corp. (Doc. 31-3) and the Affidavit of Joseph Volansky, the Overnight
Assistant Manager of the Taylor, Walmart, Store Number 4276 (Doc. 31-4). For the
reasons discussed below, the Court concludes that summary judgment is not warranted
with the Affidavits considered in the analysis. Therefore, the Court will deny Plaintiff's
Motion to Preclude Defendants’ Exhibit Number #3 (Doc. 31-3) & Exhibit #4 (Doc. 31-4) to
Defendants’ Motion for Summary Judgment (Doc. 33) and will deny Defendants’ Motion for

Summary Judgment Pursuant to Rule 56 (Doc. 30).

 

1 Defendants’ filed their first motion for summary judgment (Doc. 16) on April 23, 2018. The Court
dismissed the motion without prejudice on procedural grounds on August 2, 2019. (Doc. 28.) Following the
filing of Defendants’ April 23, 2018, summary judgment motion, Plaintiff filed Plaintiffs Motion to Preclude
Defendants’ Exhibit Number #3 (Doc. 18-5) & Exhibit #4 (Doc. 18-6) to Defendants’ Motion for Summary
Judgment (Doc. 19). The Court deemed Plaintiff's motion moot by Order of August 2, 2019, based on the
dismissal of Defendants’ summary judgment motion. (Doc. 29.)

2
ll. STATEMENT OF UNDISPUTED MATERIAL FACTS

On April 14, 2015, Plaintiff purchased a three-pound package of Gwaltney “Great
Hot Dogs” from Walmart. (Defendants’ Statement of Material Facts, Doc. 32 1; Plaintiffs
Answer to Defendants’ Statement of Material Facts, Doc. 35 J 1.)2 On or about April 18,
2015, Plaintiff prepared eight hot dogs for himself, two minor children, and his significant
other. (Doc. 32 § 2; Doc. 35 ¥ 2.) Plaintiff contends that, upon biting into the hot dog that
he had prepared for himself, he bit into a metal blade that caused “serious injuries.” (Doc.
32 J 3; Doc. 35 { 3.) Plaintiff did not take any depositions of Defendants and has not
engaged an expert witness. (Doc. 32 4; Doc. 35 4.)

At his deposition, Plaintiff testified about the incident as follows:

Q. When you picked up the hot dogs, did you look at the packaging?
A. | did look at the packaging.

Q. Did the packaging look in tact [sic]?
A. Yes.

Q. And when | say intact [sic], there were no tears or rips or punctures of the
plastic wrapping of the hot dogs?

A. Well, when | picked up the pack — when | picked up the packet of [sic] the
shelf, you know, | just turned it around, put it into the cart.

Q. But you didn’t see any tears, rips, punctures?
A. No.

 

2 Defendants provide citations to the record in support of their factual averments. (See Doc. 32.)
The Court has verified Defendants’ citations but, with limited exceptions, does not include them in the
recitation set out in the text.
(Doc. 32 J 5; Doc. 35 J 5 (quoting Watkins Dep. 26:2-13 (Doc. 35 -1 at 8)).) Once the hot
dog package was opened, Plaintiff did not have to dump any water out of the thawing bath.
(Doc. 32 J 8; Doc. 35 8.) He verified that he looked at the hot dogs as he was putting
them in the buns and did not see anything unusual about them. (Doc. 32 J 9; Doc. 35 9.)
When asked whether he saw anything protruding or anything that would indicate there was
something imbedded in the hot dog, he responded “I didn’t look at the hot dog, | just put
them on the buns. . . . | just put them on the bun and ate the hot dog.” (/d.) Plaintiff denied
the use of any knives in the cooking of the hot dogs. (Doc. 32 J 11; Doc. 35 {| 11.)

Regarding his injury, Plaintiff testified that he was injured with his first bite of the hot
dog and he broke his dentures and cut his tongue. (Doc. 32 J 10; Doc. 35 10.) Plaintiff
went to the emergency room to have his tongue examined and he testified about the length
of time it took to heal.3 (Doc. 32 J 12; Doc. 35 J] 12.) Plaintiff had a blood panel test to
determine exposure to blood borne pathogens which came back negative. (Doc. 32 { 13;
Doc. 35 ¥ 13.)

The blade fragment at issue measures .85 inches (21.50 MM) in length and .4 inches

(10.16 mm) at the widest spot. (Doc. 32 14; Doc. 35 { 14.)

 

3 Defendant quotes Plaintiff as testifying that the cut healed in “three days.” (Doc. 32 J 12; Doc. 35
12 (quoting Watkins Dep, 46:2-3).) The quoted testimony indicates that Plaintiff was asked “How long did
it take your tongue to heal?” (Watkins Dep. 46:2) and he responded “A couple of days” (Watkins Dep.
46:3). (See Doc. 35-1 at 13.)
Crystal Robinson is the Corporate Food Safety Manager and Division Manager of
Smithfield Packaged Meats Corporation in Kinston, North Carolina. (Doc. 32 {| 16; Doc. 35
4 16.) She stated in a sworn affidavit that the production of the Gwaltney “Great Hot Dogs”
includes the following steps:

First, Smithfield receives mechanically separated chicken at the Kinston
processing plant, which is then placed into a blender utilizing a 1/8 inch grinding
plate in order to achieve a 1/8 inch grind of the meat while blending it with a
collagen gel. The hot dogs are then formed and go through a pre and post
drying process. The hot dogs are then robot packaged and x-rayed to detect
any foreign objects, including metals, as little as .8mm or larger in size. While
the hot dogs are in their sealed package they are water cooked. Robots then
place the cooked hot dogs in boxes and mechanically palletize them. Once
boxed, the hot dogs are ready for shipment.

Due to the above stated manufacturing process, if a foreign object were in the
processed hot dogs, in order to miss detection, it would have to necessarily

both be 1.) less than .8 mm in size; and 2.) not observed via post — batch
inspection of the 1/8 inch grinding plate.

(Doc. 32 J 18; Doc. 35 f 18 (quoting Robinson Aff: fff 4-7 (Doc. 31-3 at 2-3)).) The metal
fragment at issue is larger in length and width than 8mm. (Doc. 32 { 15; Doc. 35 {| 15.)
Joseph Volansky, is Walmart’s Overnight Assistant Manager and attested to being
familiar with Walmart’s inventory process. (Doc. 32 J 19; Doc. 35 § 19.) He provided a
sworn affidavit in which he attested that,
upon receipt of the hot dogs from the manufacturer, the Gwaltney “Great Hot
Dogs” are unpackaged with a box cutter and the product would be placed in
coolers on the store floor. Mr. Volansky . . . attest[ed] to having provided a
number of box cutter blades to the Defendants’ counsel for purposes of

metallurgical testing.

(Doc. 32 9] 20-21; Doc. 35 J 20-21.)
The CV of Alan Stone, a Principle with Wiss, Janney, Elstner Associates, Inc.,
indicates that he is a metallurgical engineer. (Doc. 32 | 22; Doc. 35 {| 22.) In his
Laboratory Report, Mr. Stone states that he performed several examinations of the blade
involved in Plaintiff's incident and compared it to a sample of blades provided by Walmart of
the box-cutter blades used in the unpacking of the hot dogs. (Doc. 32 J] 23; Doc. 35 { 23.)

Mr. Stone observed that the blade involved in Plaintiff's incident measured approximately
.85 inches, or 21.59 millimeters, and the sample box-cutter blades measured approximately
1.5 inches long. (Doc. 32 Jf] 24-25; Doc. 35 fff 24-25.) Mr. Stone stated that he was able
to determine that the box-cutter blades were “devoid of major alloying elements,” which
placed the blades “in a class of either a carbon or low alloy steel.” (Doc. 32 {| 26; Doc. 35 f
26.) He also stated that the blade involved in the subject incident was in the “class of a 400
series type stainless steel alloy.” (Doc. 32 J 27; Doc. 35 f] 27.) Mr. Stone further opined on
on the wear patterns of the subject blade. (Doc. 32 J 29; Doc. 35 {| 29.)

Ill. STANDARD OF REVIEW

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “As to materiality,
.... [o]nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).
The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once such a showing has been made, the non-
moving party must offer specific facts contradicting those averred by the movant to establish
a genuine issue of material fact. Lujan v. Nat'l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct.
3177, 111 L. Ed. 2d 695 (1990). Therefore, the non-moving party may not oppose summary
judgment simply on the basis of the pleadings, or on conclusory statements that a factual
issue exists. Anderson, 477 U.S. at 248. “A party asserting that a fact cannot be or is
genuinely disputed must support the assertion by citing to particular parts of materials in the
record . . . or showing that the materials cited do not establish the absence or presence of a
genuine dispute, or that an adverse party cannot produce admissible evidence to support
the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). In evaluating whether summary judgment should
be granted, “[t]he court need consider only the cited materials, but it may consider other
materials in the record.” Fed. R. Civ. P. 56(c)(3). “Inferences should be drawn in the light
most favorable to the non-moving party, and where the non-moving party's evidence
contradicts the movant’s, then the non-movant’s must be taken as true.” Big Apple BMW,
Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992), cert. denied 507 U.S. 912,
113 S. Ct. 1262, 122 L. Ed. 2d 659 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party

only if there is a ‘genuine’ dispute as to those facts.” Scoft v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 167 L. Ed. 2d 686 (2007). If a party has carried its burden under the summary
judgment rule,

its opponent must do more than simply show that there is some metaphysical

doubt as to the material facts. Where the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for trial. The mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.

When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for
summary judgment.
Id, (internal quotations, citations, and alterations omitted).

“in considering a motion for summary judgment, a district court may not make
credibility determinations or engage in any weighing of evidence.” Anderson, 477 U.S.
at 255. Therefore, when evidentiary facts are in dispute, when the credibility of
witnesses may be in issue, or when conflicting evidence must be weighed, a full trial
is usually necessary.

IV. ANALYSIS
A. Summary Judgment Motion

Defendants assert that they are entitled to summary judgment on several bases.
First, they maintain that Plaintiff has failed to meet his burden of demonstrating a genuine
issue of material fact that Defendants’ product was defective at the time it left their care,

custody, and control because Plaintiff has taken no discovery and offers only his own

deposition testimony; he has not rebutted evidence that the metal in question could not

8
have come from the hot dog manufacturing facility; he has failed to rebut evidence that the
metal in question did not come from the Walmart retail facility; and he has failed to rebut
evidence that the metal in question is that of a standard kitchen knife. (Doc. 31 at 16-22.)
Second, Defendants contend that Plaintiff has failed to meet his burden of showing a
genuine issue of material fact regarding liability under the doctrine of res ipsa loquitor. (Id.
at 22-29.) The Court will first consider liability under the doctrine of res jpsa loquitor.
1. Res Ipsa Loquitor

Defendants argue that Plaintiff cannot satisfy a necessary element of showing
liability pursuant to the doctrine of res ipsa loquitor and, therefore, res ipsa loquitor is not
applicable here and the Court should enter judgment in their favor. (Doc. 31 at 22-29.)
Plaintiff responds that the facts of this case show that a jury may be permitted to infer that
his injury was due to Defendants’ negligence under the res ipsa loquitor doctrine and the
Restatement (Second) of Torts § 328D (1965), which Pennsylvania has adopted as the law
of the Commonwealth. (Doc. 36 at 7.) The Court concludes that Defendants have not
shown they are entitled to judgment as a matter of law on Plaintiff's claims of negligence
when the claims are considered under the doctrine of res ipsa loquitor.*

There is no dispute that Pennsylvania substantive law applies in this diversity case.

in Gilbert v. Korvette, Inc., 327 A.2d 94 (Pa. 1974), the Pennsylvania Supreme Court

 

4 Defendants do not make any specific argument as to Plaintiff's strict liability and breach of
warranty claims. (See Docs. 31, 39.)

9
adopted the Restatement (Second) of Torts § 328D: titled Res Ipsa Loquitur, as the law of
the Commonwealth. Section 328D provides as follows:

(1) It may be inferred that harm suffered by the plaintiff is caused by negligence
of the defendant when
(a) the event is of a kind which ordinarily does not occur in the absence
of negligence;
(b) other responsible causes, including the conduct of the plaintiff and
third persons, are sufficiently eliminated by the evidence; and
(c) the indicated negligence is within the scope of the defendant's duty
to the plaintiff.

(2) It is the function of the court to determine whether the inference may
reasonably be drawn by the jury, or whether it must necessarily be drawn.

(3) Itis the function of the jury to determine whether the inference is to be drawn
in any case where different conclusions may reasonably be reached.

Restatement (Second) of Torts s 328D (1965).
Defendant specifically argues that

Plaintiff has no evidence other than his testimony that he bit into a blade and
his claim that, therefore, it must be because Defendants breached a duty owed
to him. But that testimony is not legally sufficient to meet not the [sic] res ipsa
standard. It can be fairly agreed upon that a hot dog should not have a knife tip
in it, such that a knife tip “is of a kind which ordinarily does not occur in the
absence of negligence” Estate of Zimmerman [v. SEPTA, 168 F.3d 680 (3d Cir.
1999)]. Plaintiff, however, has failed to introduce evidence that the Defendants
were the source of this alleged negligence. Plaintiffs claim of negligence further
fails on the second element of the res ipsa standard. Plaintiff has not ruled out
“other responsible causes, including the conduct of the Plaintiff or third
persons.” Zimmerman, supra. Plaintiff has also introduced no evidence to
exclude other sources of negligence, such as metal fragments which did not
come from the defendants’ facilities. See, e.g., Section d, supra, in which the
metal fragment is consistent with the metal typically used in household kitchen
knives.

10
... Plaintiff has not excluded all causes of his alleged injury other than
the Defendants to this suit. And, based upon the affidavit of Defendant’s plant
representative Crystal Robinson and the expert metallurgical report provided
by Alan Stone, the Defendants have excluded any connection between the
metal fragment in question and either the Smithfield’s manufacturing facility or
Walmart’s retail facility. Thus, Plaintiff has not created a sufficient genuine issue
of material fact for trial under F.R.C.P. 56.

Due to Plaintiff's inability to prove that the Defendants were the only
possible responsible parties to this action, plaintiffs res ipsa theory is not
appropriate, and summary judgment should be granted. . .. Given the evidence
provided by the Defendants that there are no blades utilized in the manufacture
of the hot dogs, and that the metal of the Plaintiff's blade tip is distinguishable
in both composition and wear patterns to Walmart’s box-cutter blades, the
Defendants have advanced substantial and reliable evidence that refutes
Plaintiffs speculation that the Defendants are somehow responsible for his
alleged injury. As a jury would not be permitted to render a verdict based upon
speculation, summary judgment is appropriate.
(Doc. 31 at 24-26.)

With this argument, Defendants ask the Court to find that different conclusions could
not be reached as to whether a Defendant caused Plaintiffs harm or Plaintiff himself or a
third person caused the harm. Given the facts of this case, such a conclusion would require
the Court to determine that Plaintiff is not credible. This the Court cannot do when
considering a motion for summary judgment. Anderson, 477 U.S. at 255.

While Defendants view their evidence as irrefutable, the Court takes a different view.
The Court finds the Robinson and Volansky Affidavits and the Stone Opinion insufficient to

support the conclusion that “Defendants have excluded any connection between the metal

fragment in question and either the Smithfield’s manufacturing facility or Walmart’s retail

11
facility” (Doc. 31 at 25). First, the Court does not find that the Robinson and Volansky
Affidavits eliminate the possibility that the type of metal fragment at issue could be present
at the relevant facility. Second, the Affidavits and Stone opinion do not rule out a system
failure or other event which could have allowed the presence of the metal fragment in the
hot dog to occur and go undetected.

Importantly, Defendants conclusory assertion that Plaintiff has not excluded all
causes of his alleged injury other than Defendants misrepresents what must be shown at
the summary judgment stage, i.e., whether there is sufficient evidence that the inference
“that harm suffered by the plaintiff is caused by negligence of the defendant. . . may
reasonably be drawn by the jury.” Restatement (Second) of Torts s 328D (1)-(2). In
determining whether the inference may reasonably be drawn, the Court looks to whether
there is sufficient evidence to find that this is a case where “different conclusions may
reasonably be reached.” Restatement (Second) of Torts § 328D(3).

The plaintiffs burden of proof. . . requires him to produce evidence which will

permit the conclusion that it is more likely than not that his injuries were caused

by the defendant's negligence. Where the probabilities are at best evenly

divided between negligence and its absence, it becomes the duty of the court

to direct the jury that there is no sufficient proof. The plaintiff need not, however,

conclusively exclude all other possible explanations, and so prove his case

beyond a reasonable doubt. Such proof is not required in civil actions, in
contrast to criminal cases. It is enough that the facts proved reasonably permit
the conclusion that negligence is the more probable explanation. This
conclusion is not for the court to draw, or to refuse to draw, in any case where
either conclusion is reasonable; and even though the court would not itself find

negligence, it must still leave the question to the jury if reasonable men might
do so.

12
Restatement (Second) of Torts § 328D, cmt. d. The Illustrations of this comment include
the following:

A buys at a grocery store a can of spinach packed by B. While eating
the spinach, A is injured by a large piece of glass concealed in it. There is
evidence that nothing was done by A or by any third person after the can
of spinach was opened which would account for the presence of the glass.
Without other evidence, it may be inferred that the presence of the glass was
due to the negligence of B.

Restatement (Second) of Torts § 328D, cmt. d Illustration #1.
In considering whether a plaintiff has satisfactorily eliminated his own conduct as the
cause of harm, the Restatement provides the following guidance and illustration:

The inference of negligence does not point to the defendant until the plaintiff's
own conduct is eliminated as a responsible cause. Where the evidence fails to
show a greater probability that the event was due to the defendant's negligence
than that it was caused by the plaintiffs own conduct, the inference of the
defendant's responsibility cannot be drawn. This is true not only as to the
plaintiffs own contributory negligence, but also as to his innocent conduct, of a
kind which would relieve the defendant of responsibility, as where a chattel
manufactured by the defendant is put to a use for which it was not intended.
Where, however, there is sufficient evidence that the plaintiffs own conduct
was not a responsible cause, the fact that he was in “control” of a chattel or
other instrumentality will not prevent the inference.

Illustration:

A is an engineer operating a locomotive of B Railroad. One of his duties is to
keep the water in the boiler, and thus the steam pressure, at a proper level.
The boiler explodes and kills A. Without other evidence, it cannot be inferred
that the explosion was due to the negligence of B Railroad. But when the
fireman testifies that A kept the water and steam at proper levels, and did
nothing to cause the explosion, the inference can be drawn.

Restatement (Second) of Torts § 328D, cmt. i and Illustration #11.

13
The Restatement’s illustrations are informative: the piece of glass which a plaintiff
alleged to have found in a can of spinach in Illustration #1 is analogous to the knife piece
found in the hot dog here; the testimony that the injured party did nothing to cause the
incident leading to harm in Illustration #11 is analogous to Plaintiff's testimony that he did
nothing which could have introduced the knife point into the hot dog--he prepared a hot dog
from a sealed package and did not use a knife in the preparation and, upon biting into the
hot dog he had prepared for himself, he was injured by a piece of metal that was the tip of a
knife. (See Doc. 32 Jf] 5-11; Doc. 35 Ff 5-11.) With their arguments in support of summary
judgment, Defendants implicitly question the veracity of Plaintiff's version of events, but it is
not for the Court to make credibility determinations, it is for the jury. Considered in the
proper legal context, Plaintiffs deposition testimony is sufficient to preclude a determination
at this stage of the proceedings that he will be unable, as a matter of law, to put forward
evidence at trial that would allow the Court to submit the question of negligence under the

doctrine to the jury.5 See Restatement (Second) of Torts § 328D, cmt. d.

 

5 Defendants quote Njos v. United States, Civ. A. No. 3:15-CV-931, 2017 WL 6949812 (M.D. Pa.
Oct. 17, 2017), to undermine Plaintiff's reliance on his own testimony: “Plaintiff's testimony is the sole
source of support for his allegations against the Defendants and . . . ‘plaintiff cannot avoid summary
judgment by simply relying upon a self-authored declaration that relies not on evidence, but on the plaintiffs
own interpretation of events and, essentially, opinion testimony.” (Doc. 31 at 25 (quoting Njos, 2017 WL
6949812, at *4).) However, Njos does not provide the support suggested in that the matter under
consideration was a claim of medical negligence where the need for expert testimony is the norm, and the
availability of proceeding on a res ipsa loquitor theory is “carefully limited,” id. at *7. Importantly, the District
Court made the statement in the context of summary judgment in general and not in the in the context of its
discussion of res ipsa loquitor. Similarly, while Defendants correctly quote the undersigned as having
stated in Rabadi v. Great Wolf Lodge of the Poconos, LLC, Civ. A. No. 3:15-CV-101, 2016 WL 4238638
(M.D. Pa. Aug. 9, 2016), that "the mere occurrence of an accident does not establish negligent conduct,”
(Doc. 31 at 27 (quoting 2016 WL 4238638 at *4)), the Rabadi quote is not found in the Court's discussion

14
2. Evidence of Defectiveness

Defendants assert that Plaintiff has failed to rebut evidence presented by way of
Affidavits from Crystal Robinson and Joseph Volansky, and the report of metallurgy
engineer Alan Stone, and he, therefore, has failed to meet his burden of demonstrating a
genuine issue of material fact that Defendants’ product was defective at the time it left their
care, custody, and control. (Doc. 31 at 16-22.) In response to Defendants’ argument,
Plaintiff avers that he need not proffer more than his own testimony to survive summary
judgment. (Doc. 31 at 16-22; Doc. 36 at 9-13.) Plaintiff relies on the doctrine of res ipsa
loquitor and the Illustrations provided in § 328D in support of his argument. (Doc. 36 at 10-
13.) For the reasons discussed in the preceding section of this Memorandum Opinion, the
Court concluded that Defendants have not shown as a matter of law that Plaintiff cannot rely
on the doctrine. The Court found that Defendants’ evidence does not show that the metal in
question could not have come from the hot dog manufacturing facility, or the Walmart retail
facility or that the metal fragment could not have become embedded in the hot dog and
escaped detection by the systems in place at the manufacturing facility. See supra pp. 11-
12. The Court also found that Plaintiffs testimony was sufficient to preclude summary
judgment. Therefore, the Court finds that Defendants’ argument that summary judgment is

warranted because Plaintiff has not demonstrated a genuine issue of material fact that

 

of res ipsa loquitor or Restatement (Second) of Torts § 328D but in the discussion of general negligence
principles. See 2016 WL 4238638, at *4, 9.

15
Defendants’ product was defective at the time it left their care, custody, and control is
without merit. Thus, Defendants’ Motion for Summary Judgment Pursuant to Rule 56 (Doc.
30) is properly denied.

B. Motion to Preciude Evidence

As stated at the outset and discussed above, the Court determined that
consideration of the exhibits identified in Plaintiffs Motion to Preclude Defendants’ Exhibit
Number #3 (Doc. 31-3) & Exhibit #4 (Doc. 31-4) did not support Defendants’ assertion that
the evidence showed they were entitled to summary judgment and, therefore, the Court
stated that it will deny Plaintiffs motion. The Court adopted this approach in an attempt to
expeditiously move this case forward.

In the brief in support of his motion, Plaintiff also requests that the Court preclude
Robinson and Volansky from testifying at trial. (Doc. 34 at 7.) He does so pursuant to
Federal Rule of Civil Procedure 37(c)(1) which provides that a party who fails to provide
information or identify a witness as required by Federal Rule of Civil Procedure 26(a) or (e)
is not allowed to use that information or witness to supply evidence on a motion, at a
hearing, or at a trial, unless the failure was substantially justified or is harmless. (Doc. 34 at
2.)

It is well recognized in the Third Circuit that “the exclusion of critical evidence is an
extreme’ sanction, not normally to be imposed absent a showing of willful deception or

flagrant disregard of a court order by the proponent of the evidence.” Konstantopoulos v.

16
Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997) (quoting Meyers v. Pennypack Woods
Home Ownership Ass’n, 559 F.2d 894, 904 (3d Cir. 1977)); see also Dudley v. South Jersey
Metal, Inc., 555 F.2d 96, 99 (3d Cir.1977)).

Here Defendants’ failure to disclose the identities of Robinson and Volansky
prevented Plaintiff from deposing these individuals before the fact discovery deadline. (Doc.
34 at 3.) Plaintiff declined Defendants’ suggestion that Plaintiff depose Robinson and
Volansky before responding to the summary judgment motion (Doc. 34 at 6-7), rejecting any
assertion that the identified deficiency could be cured by the late deposition of the
individuals because Defendants placed the burden on Plaintiff to seek an extension of
discovery after the close of discovery and within the limited time allowed for response to the
summary judgment motion (id.at 7). In determining the appropriateness of the requested
sanction, the Court is also cognizant of the facts that Plaintiff never served Defendants with
a notice regarding the deposition of a corporate designee under Federal Rule of Civil
Procedure 30(b)(6) and did not serve them with any interrogatories. (Doc. 38 at 3-4.) More
importantly, given the Court’s determination that Defendants are not entitled to summary
judgment, Defendants’ failure to disclose these witnesses is harmless in the context of the
summary judgment motion. Therefore, at this stage of the proceedings, the Court
concludes that the sanction of precluding Robinson and Volansky from testifying at trial

would be extreme and unwarranted.

17
Notwithstanding this determination, the importance of a litigant’s opportunity to
discover relevant evidence is an ongoing process, and Federal Rule of Civil Procedure
26(e) specifically provides for supplementation or correction of a previous disclosure or
response. In keeping with the philosophy that that “[mJutual knowledge of all the relevant
facts gathered by both parties is essential to proper litigation,” Hickman v. Taylor, 329 U.S.
495, 507 (1947); see also Herbert v. Lando, 441 U.S. 153, 177 (1979), this Court will grant
a motion made by Plaintiff to depose Robinson and Volansky.

V. CONCLUSION

For the reasons discussed above, Plaintiff's Motion to Preclude Defendants’ Exhibit
Number #3 (Doc. 31-3) & Exhibit #4 (Doc. 31-4) to Defendants’ Motion for Summary
Judgment (Doc. 33) will be DENIED and Defendants’ Motion for Summary Judgment

Pursuant to Rule 56 (Doc. 30) will be DENIED. An appropriate Order is filed simultaneously

  

with this Memorandum Opinion.

LAN ALA

obert D. Mariani
United States District Judge

18
